In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Westchester County (Cooney, J.), dated July 2, 2002, which dismissed the proceeding for lack of jurisdiction.
Ordered that the order is affirmed, without costs or disbursements.
Initially, we note that the Uniform Child Custody Jurisdiction Act (Domestic Relations Law former article 5-A) applies here since the petition was filed prior to April 28, 2002, the effective date of the Uniform Child Custody Jurisdiction and Enforcement Act (see Matter of Brillhart v D’Andreamatteo, 296 AD2d 869, 870 [2002]).
Contrary to the petitioner’s contention, the Family Court properly dismissed the proceeding for lack of jurisdiction. Despite the fact that there may exist a New York Family Court order appointing the respondent, the child’s maternal aunt, as the child’s guardian, the child no longer has a significant connection to New York. There is no substantial evidence that the child’s care, protection, training, and relationships occurred in New York (see Matter of Weyant v Barnett, 302 AD2d 801, 803 *379[2003]; cf. Vernon v Vernon, 100 NY2d 960 [2003]; Corkins v Corkins, 253 AD2d 783 [1998]). Smith, J.P., Crane, Mastro and Skelos, JJ., concur.